“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioner has failed to demonstrate a clear legal right to the relief sought (see Matter of Thompson v Griffin, 58 AD 3d 637 [2009]; Matter of Weissman v Lange, 4 AD3d 478 [2004]; see also Matter of Traynor v Rosato, 275 AD2d 326 [2000]). Rivera, J.P., Fisher, Belen and Austin, JJ, concur.